AF^lO^                                        r       FILED IN
                                                                              COURT OF CRIMINAL APPEALS
                n  ^ oftnCriminal
                Court      • • iaAppeals
                                      i xt
                                         No.                                        OCT 22 2015
             Ellis County Court at Law No. 2 Docket No. WRIT 1001.
         Waxahachie Municipal Court & or Traffic Citation No. E000432Tel Acosta, Clerk

STATE OF TEXAS:                               §    IN THE COURT OF
                                              §
             PLAINTIFF                        §    CRIMINAL APPEALS

      vs.                                     §! « r, r>^
                                                 P.O.      oono C0URTDECEIVED
                                                      BOX 12308                    IN
                                                                     0F CRI|Vi|NAL AppEAL
                                              8
Frederick-William: Van Horn                   §    AUSTIN, TEXAS              OCT 22 2015
                                              §
             Appellant                        §   78711                  AB     ,fi
                                                                         Ab@iAcosta,C!erk
  Re^ Appellant' Copy Of The Clerks Record & An Immediate
                                 Final Judgment.
      I requested the Clerks Record on the 24th of September.
      It has come to my attention that requesting the record & obtaining a
personal copy for myself may be different; I just assumed a copy for me would be
included in the cost. I do want a copy made for me if practical, or to withdraw the
record so I can make one, but I do not want to pay $1754.00 dollars for an 877
page record that I reasonably counted as adding up to & produced at 528 pages.
Morgan has already told me the clerks record is going to be more pages than are
in the record because they count differently than I do.
      I read that this cost is expected to just be paid because its taxed on the
losing party, but I have also read that I am not to be prosecuted for exercising my
rights either      & right now I don't have any money for any record at this time
but I should after the first if it really is so important to have one.
      What I read says its supposed to be at a maximum 1 dollar a page for the
clerks record & 9 to 13 cents a page for the appellants copy, but Morgan is saying
every copy of any page is a dollar each. That just doesn't sound right?
      Do to this delay I want to proceed with what I filed.
      I understand my appeal is supposed to be an accelerated appeal which
means shorter dead lines, & since my rights so far are obviously not of any
                                          Page 1 of4
                         Motion for final judgment. October 19*, 2015
paramount concern to those under color of law of the state, I am trying to cover all
these areas that need objections so I can show I did my very best out of what was
available to me to use to my defense when I tell this story of how the state ignored
sound principles of the paramount inalienable inviolable right.
      I understand notice to the agent is notice to the principle & the clerk is the
judges responsibility & the defense these clerks are running is working very
nicely towards these judges quarter backing my justice down range putting my
goal just that much further away. The real injury to me aside from the monetary
costs is this unreasonable amount of time being taken & duress I suffer waiting
for justice that is so simply my right to have Right Now!
      I gave notice of appeal on the 24th of September & I called October 13th to
check on the status of clerks record I have agreed to pay I called October 13th The
Ellis County Clerks office 972 825 5070.
       I don't understand why these public servants don't where name tags or
have name plates on their desks or why thy get all weird when I want to know
their name.

      I asked Morgan the 13th of October about the status of the clerks record. I
wanted to know the cost of my copy as well as the total number of pages they
calculated the record would have or if she knew what the cost of the record would

be? Morgan says she does not know & then says Tina is working on it & then says
no paper copy is being made that can be withdrawn & that Tina is going to email
the PDF of the record as soon as she is done with it. & that she would have them

call me back with the info. I have caller Id & no one has called.

      I read that I am to be able to either withdraw the record or get a copy for
the purpose of briefing on.
       Even in the Municipal court I have never been able to physically view the
record or get a copy of a pleadings summery. I have no way to make sure they
aren't hiding some thing.
      To the best of my ability the prosecution has never filed a response to any of

                                         Page 2 of4
                        Motion for final judgment. October 19*, 2015
my pleadings nor have I receive a poignant answer from either judge.
      I prepared an accurate copy of contents of the record. I understand that I
have the right to do this & that it is supposed to be faster & cheaper, then getting
the clerks record.

      I also asked for the clerks record & it appears it will be next year before I
am going to get to brief on it.
      I still have yet to hear if the county judge is going to certify my right to
appeal. I believe whether he does or not is superfluous because of the Nature of
my Rights.
      They're not saying anything is really saying something!!!!              Right now
history is being written as it always is in these situations & this situation is
saying see look at these judges who will forever be remembered as refusing to act
on the principles of justice & are seen as trying to hide their fraud by:
surrounding them selves with inept clerks hoping for the plausibility of the judges
innocents at the fault of inept clerks.
      U.S. Constitution Art. 1 Sec. 10 Literally says & or means (sic) No law
shall be made that infringes upon the rights of another.
      Clearly the state has no other means except to contract & or to claim an
aggrieved status e.g. a damaged party & the state fails in both. I have no contract
with the state to be in violation of & the state has no damaged party. So what is
going on here except direct & deliberate torture of this Appellant? Where is the
honor in my prosecution?
      Strictly speaking questioning ones rights is to challenge the validity of
rights, e.g. to literally challenge the authority behind these rights. The State nor
any under color of her law has the right to question my rights. Rights they know
& have no excuse not to know said rights are secured by the Constitution & laws,
& thus are beyond question.
      The: 'they can't do that factor':                They: 'the judge, the system, the
government, & the prosecutor'. As such as it IS that evidence is what it takes to


                                          Page 3 of4
                         Motion for final judgment. October 19*, 2015
have a presumption. The only presumption is that they, "can't do that", & "that"
being they can't 'Prosecute me' that is why it's such blatant fraud that they are
proceeding to try this case, or are not dropping the criminal action, period.


       Appellants Request of this Court of Criminal Appeals


       Please put an immediate end to this criminal action against me without any
further delay.
       Please provide me a copy of the clerks record that they filed with you when
& if it is filed with you.
       I am Entitled to the full amount of the damages I have plead & as It
appears to me at this time you may award me the full amount of $302,402.00 as a
final judgment. I understand that if I apply the principles that gave rise to this
calculation, to a whole other action to obtain my Entitlement the sum will be
justifiably considerably more.

       As an interested party, Non-attorney, Witness, Man & Living Spirit
Expressly Reserving All Liberties.

Prepared & submitted on or about the 19th day of October 2015, by Petitioner:


Frederick-William: Van Horn
2334 S. Hwy. 77
Waxahachie, Texas 75165
Ph. No. 972 937 6059




                                              Page 4 of4
                             Motion for final judgment. October 19*, 2015
               Court of Criminal Appeals No.
             Ellis County Court at Law No. 2 Docket No. WRIT 1001.
         Waxahachie Municipal Court & or Traffic Citation No. E0004327

STATE OF TEXAS:                              §    IN THE COURT OF
                                             §
             PLAINTIFF                       §    CRIMINAL APPEALS
                                             §
      vs.                                    §    P.O. BOX 12308
                                             §
Frederick-William: Van Horn                  §    AUSTIN, TEXAS
                                             §
             Appellant                       §    78711




                    CERTIFICATION OF SERVICE

1.    I Relater Frederick-William: Van Horn, hereinafter referred to as Affiant,
being of majority in age, competent to testify, as self realized entity, free man
upon the land, my yes be yes, my no be no, do state that the truths & facts herein
are of first hand personal knowledge, true, correct, complete, certain, not
misleading, under penalty of perjury, & in accordance with Title 28 USC 1746 &
applicable laws of the State of Texas so help me YHVH, &:
2.    That, Affiant on or about October 19th, 2015, produced the attached:
Appellants Petition For Final Judgment, to be filed/served in regards to, Doc. No.
E0004327 regarding said cause this day in the Ellis County Court at Law No. 2
Clerks Office, Waxahachie, Texas 75165, &:
3.    That, Affiant on or about this October 19th, 2015, Affiant served the
attached, "Affiant' above listed document, etc.", with attachments thereto,
hereinafter documents, by filling them also in or by placing said documents
properly enclosed in a sealed wrapper, postage prepaid, at the Waxahachie, or
other, Texas U.S. Post Offices, listed below:
The Current filing entails Appellants Petition For Final Judgment.

                                         Page 1 of2
                     Appellants Certificate ofService October 19th, 2015
1.     Court Of Criminal Appeals
      P.O. Box 12308
      Austin Texas 78711
      Ph: 512 463 1551

2.     County Court At Law No. 2
       Ellis County Clerks Office at
       109 South Jackson St.
       Waxahachie, Texas 75165

4.     Waxahachie Municipal Court
       401 S. Rogers,
       Waxahachie, Texas 75165



Further Affiant saith naught.
As an interested party, Non-attorney, Witness, Man & Living Spirit Expressly
Reserving All Liberties.
Prepared & submitted on or about the 19th- day
                                           i   of October 2015, by Affiant:


Frederick-William: Van Horn
2334 S. Hwy. 77
Waxahachie, Texas 75165
Ph. No. 972 937 6059




                                         Page 2 of2
                    Appellants Certificate of Service October 19th, 2015